department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division index no ju - tep ats se xxxxxkkkxkk xxxxxkxkxxxxk xxkxkxkxkxxkk xxxxxkxxkxk legend taxpayer a ira x company m amount d amount e amount f amount g dear kee kee kee kee kee kkk kik kak this is in response to a letter dated in which you request a ruling concerning the waiver of the 60-day rollover requirement as permitted by internal_revenue_code the code sec_408 the following facts and representations have been submitted under penalties of perjury in support of the ruling requested in taxpayer a age began a series of withdrawals from ira x using a methodology that was not a methodology described in revrul_2002_62 page r b about the same time taxpayer requested a ruling that the desired methodology constituted a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code in the internal_revenue_service subsequently ruled that the requested methodology did not constitute a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code the annual distribution amount determined fo methodology is amount d under the requested taxpayer a has redetermined the annual distribution from ira x for based on the ira x account balance of amount e a life expectancy obtained from the single life expectancy table contained in sec_1_401_a_9_-9 q a-1 of the income_tax regulations based upon taxpayer a’s age in and a dollar_figure interest rate assumption the amount of this recalculated distribution was amount f taxpayer a wants to redeposit amount g the difference between amount d and amount f back into ira x using the rollover rules described in code sec_408 amount g has been out of ira x for more than days based on the foregoing facts and representations the following ruling has been requested that the service waive the 60-day rollover requirement with respect to the distribution of amount g from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not - apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to page sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred revrul_2002_62 modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to substantially_equal_periodic_payments within the meaning of code sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in notice the fixed amortization_method provides that the annual payment for each year is determined by amortizing in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chosen interest rate under this method the account balance the number from the chosen life expectancy table and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each subsequent year section dollar_figure of revrul_2002_62 contains rules that apply to each of the three methods of calculating a series of substantially_equal_periodic_payments section dollar_figure provides in general that payments will constitute a series of substantially_equal_periodic_payments if the payments are determined by using a the uniform lifetime tables in appendix a of revrul_2002_62 the single life expectancy table in sec_1_401_a_9_-9 q a-1 of the regulations or the joint and last survivor table in section page a -9 q a-3 of the regulations b an interest rate that is not more than percent of the federal_mid-term_rate and c a reasonable manner of determining the account balance in this case and based on the information submitted taxpayer a began to receive payments from ira x using a methodology for which a ruling letter was requested and that was subsequently disapproved by the service subsequent to the adverse_ruling letter the taxpayer recomputed the distribution using a methodology that the service regards as constituting a series of substantially_equal_periodic_payments therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g from ira x taxpayer a is granted a period of days from the date of this ruling letter to redeposit amount g back into ira x provided all other requirements of code sec_408 except the 60-day rollover requirement are met with respect to such contribution this amount will be considered a valid rollover_contribution within the meaning of code sec_408 this ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact at sincerely joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
